IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1024
                             Filed August 31, 2016


IN THE INTEREST OF J.W.G., J.M.G.,
J.J.G., and J.S.G.,
Minor children,

A.R., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Julie A.

Schumacher, District Associate Judge.



       A mother appeals the termination of her parental rights to her four

children. AFFIRMED.




       Judith Garnos Huitink (until withdrawal), Sioux City, Matthew R. Metzgar

(until withdrawal), Sioux City, and Zachary S. Hindman of Mayne, Arneson, Hisey

& Daane, Sioux City, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Marchelle M. Denker of the Juvenile Law Center, Sioux City, guardian ad

litem for minor children.



       Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                         2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to her four

children, born in 2006, 2007, 2010, and 2012.        She contends: (I) “clear and

convincing evidence” does not support “termination under Iowa Code [section]

232.116 [(2015)],” (II) “reasonable efforts were [not] made on [her] behalf,” (III)

termination was not in the children’s best interests, (IV) “the [district court]

violated [her] due process rights,” and (V) “the rules of evidence . . . were

violated.”

       I. The district court terminated the mother’s parental rights to the children

pursuant to Iowa Code section 232.116(1)(f) and (h) (requiring proof of several

elements including proof the children cannot be returned to the parent’s custody)

and (i) (requiring proof of several elements involving abuse or neglect). The

mother does not identify which ground she is challenging. This omission could

be construed as a waiver of her argument. See Hyler v. Garner, 548 N.W.2d
864, 870 (Iowa 1996) (“[O]ur review is confined to those propositions relied upon

by the appellant for reversal on appeal.”).     Nonetheless, we proceed to the

merits. We may affirm if we find clear and convincing evidence to support any of

the grounds cited by the district court. In re S.R., 600 N.W.2d 63, 64 (Iowa Ct.

App. 1999). On our de novo review, we are persuaded termination is warranted

under subsections (f) and (h).

       The district court adjudicated the children in need of assistance in January

2014, based on the father’s severe and long-term domestic abuse of the mother,

resulting in imminent neglect of the children and a failure to supervise them. The
                                              3


court allowed the children to remain with their mother under the protective

supervision of the department of human services.

          Five months later, the court ordered the children removed from the

mother’s custody based on allegations that the father remained in the home and

both parents dealt drugs from the home.              The district court confirmed these

findings, as well as the mother’s use of drugs and alcohol, following a hearing.

The court also issued a no-contact order prohibiting interaction between the

mother and father.

          The    mother    cooperated     with    reunification   services   and   actively

participated in visits with the children. As a result, the department allowed her to

take the older two children to and from school and have overnight visits in her

home at least two weekends per month. In time, the department placed the

children on an extended home visit and, shortly thereafter, the court ordered

them returned to the mother’s home.

          The reunification was short-lived. Within two months, the district court

removed the children again and ordered them placed in foster care based on the

mother’s arrest for driving offenses that appeared to have compromised the

safety of one of the children and a subsequent arrest on an out-of-state felony

warrant. The State moved to modify the disposition. Following a hearing at

which the mother admitted consuming alcohol to the point of intoxication on the

date of the driving incident1 and admitted to ongoing contact with the father, the

district court granted the State’s motion.           The children remained out of the

mother’s care for approximately eleven months.

1
    She also tested positive for marijuana.
                                        4


      Meanwhile, the mother entered an inpatient substance-abuse treatment

facility, where she participated in therapy and programming for several months.

A month before the termination hearing, the mother relapsed.             She was

discharged from the facility for consuming alcohol and being dishonest about it.

According to a professional, her ongoing relapse potential was high, given the

absence of a “sober” support system.

      We conclude the children could not be returned to the mother’s custody.

The department became involved with the family more than two years before the

termination hearing, supported leaving the children with the mother, and

supported reunification with her after the first removal. The mother squandered

these opportunities to remain with her children. After the second removal, the

mother commendably began treatment but relapsed at a crucial time in the

proceedings. We affirm the termination of her parental rights pursuant to Iowa

Code section 232.116(1)(f) and (h).

      II. The mother contends the department failed to make reasonable

reunification efforts. See In re C.B., 611 N.W.2d 489, 493 (Iowa 2000). The

record summarized above belies this assertion. As the district court found,

      [T]he mother has been provided with a myriad of services since the
      inception of this case. The fact that they are not necessarily the
      services the mother believes are appropriate does not equate to a
      lack of reasonable efforts. Point in fact, during the last five months
      of the case, the mother was provided an intense level of services in
      being placed at Women’s and Children’s center, receiving
      substance abuse treatment, mental health therapy, and therapy
      regarding co-dependency and gambling addiction. Despite the
      same, [the mother] has been unable to maintain sobriety and has
      been unable to address the issues which brought the children to the
      attention of the Court.

We fully concur in this assessment.
                                          5



       III. The mother argues termination was not in the children’s best interests.

See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). While there is no question the

mother loved her children, she was not in a position to keep them safe. The

oldest child understood this.      Her therapist testified the child had a “[v]ery

negative” reaction to the prospect of joining her mother at the inpatient facility, let

alone permanent reunification, and a “very negative” reaction to joint therapy

sessions with her mother. The therapist also noted that “[t]he children were very

resistant at times for visitations and were not having a good outcome after some

of them.” Given the plethora of services afforded the mother over a two-and-a-

half-year period and the failed reunification attempt, we conclude the children’s

best interests were served by termination of the mother’s parental rights.

       IV. The mother contends her due process rights were violated.              She

premises her argument on the district court’s claimed failure to “set down for

hearing” and “rule on” her motions for inpatient treatment and participation in

family treatment court. See In re S.R., 548 N.W.2d 176, 177-78 (Iowa Ct. App.

1996) (quoting Santosky v. Kramer, 455 U.S. 745, 753-54 (1982)) (requiring

State to provide parents with “fundamentally fair procedures” when it petitions to

terminate parental rights). In fact, the court addressed these issues following the

modification hearing.       First, the court found inpatient treatment was

recommended, and the court “order[ed] . . . the same.” Second, the court noted

the mother’s request to participate in family treatment court and stated she would

have “to initiate a request . . . through the Family Treatment Coordinator.” The

court explained, “Acceptance into that program would be determined by the
                                            6


Family Treatment Court Judge.” That judge sent a letter stating, “I do not believe

that the best interests of these children would be served by their mother’s

involvement in the Woodbury County Family Treatment Court program.”

       The district court went to great lengths to accommodate the mother’s right

to a hearing and presentation of evidence. The court scheduled four days for the

termination hearing,2 allowed the mother to cross-examine the State’s witnesses

extensively, and permitted her to call multiple witnesses of her own.                Due

process was served.

       V. The mother contends the district court violated the rules of evidence by

disallowing “rebuttal witnesses.” As the district court explained, the witnesses

she listed were not rebuttal witnesses because neither the State nor the

children’s guardian ad litem called additional witnesses following the mother’s

presentation of evidence. The mother characterized the individuals as “rebuttal”

witnesses to circumvent her failure to designate them on her witness lists. The

district court disallowed this end-run around the witness-designation deadline.

We discern no abuse of discretion in the ruling. In re J.M., No. 00-1122, 2001
WL 194993, at *8 (Iowa Ct. App. Feb. 28, 2001) (stating court did not abuse its

broad discretion in allowing rebuttal testimony).

       We affirm the termination of the mother’s parental rights to her four

children.

       AFFIRMED.




2
  The district court afforded the parties significant leeway in presenting their cases, as
reflected in the 1114-page termination transcript.